Case 2:19-cv-06182-DSF-PLA Document 44 Filed 03/13/20 Page 1 of 1 Page ID #:1758




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     JANET GARCIA, et al.,                CV 19-06182-DSF-PLA
         Plaintiffs,
                                          Order re: Effect of Second
                      v.                  Amended Complaint on Motion
                                          for Preliminary Injunction
     CITY OF LOS ANGELES, et al.,
          Defendants.



           On February 15, 2020, the Court granted in part and denied in
     part the motions to dismiss filed by Defendant City of Los Angeles,
     permitting Plaintiffs leave to amend. Dkts. 36, 37. On February 26,
     2020, Plaintiffs filed a motion for preliminary injunction. Dkt. 38. On
     March 12, 2020, before the Court issued a ruling on the preliminary
     injunction, Plaintiffs filed a second amended complaint. Dkt. 43 (SAC).

            Generally, when an amended complaint is filed, it supersedes the
     prior complaint. Koala v. Khosla, 931 F.3d 887, 895 (9th Cir. 2019).
     The Court orders Plaintiffs to inform the Court no later than March 18,
     2020 how the filing of the SAC impacts the relief requested by the
     preliminary injunction. Any objections by Defendant should be filed no
     later than March 23, 2020.

                IT IS SO ORDERED.

     Date: March 13, 2020                ___________________________
                                         Dale S. Fischer
                                         United States District Judge
